Name: Council Regulation (EEC) No 1601/91 of 10 June 1991 laying down general rules on the definition, description and presentation of aromatized wines, aromatized wine- based drinks and aromatized wine-product cocktails
 Type: Regulation
 Subject Matter: beverages and sugar;  marketing;  food technology
 Date Published: nan

 Avis juridique important|31991R1601Council Regulation (EEC) No 1601/91 of 10 June 1991 laying down general rules on the definition, description and presentation of aromatized wines, aromatized wine- based drinks and aromatized wine-product cocktails Official Journal L 149 , 14/06/1991 P. 0001 - 0009 Finnish special edition: Chapter 3 Volume 37 P. 0244 Swedish special edition: Chapter 3 Volume 37 P. 0244 COUNCIL REGULATION (EEC) No 1601/91 of 10 June 1991 laying down general rules on the definition, description and presentation of aromatized wines, aromatized wine-based drinks and aromatized wine-product cocktailsTHE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 43 and 100a thereof, Having regard to the proposal from the Commission (1), In cooperation with the European Parliament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas there are at present no specific Community rules governing aromatized wines, aromatized wine-based drinks and aromatized wine-product coktails hereinafter called 'aromatized drinks', in particular with regard to the difinition of such drinks and the requirements concerning their description and presentation; whereas, given the economic importance of these drinks, it is necessary, in order to assist the functioning of the common market, to lay down common provisions on this subject; Whereas these aromatized drinks constitute a major outlet for Community agriculture; whereas this outlet is largely the result of the reputation which certain of these drinks have acquired throughout the Community and on the world market; whereas this reputation can be attributed to the quality of the drinks in question; whereas a certain quality standard should therefore be maintained for the drinks in question if this outlet is to be preserved; whereas the appropriate means of maintaining this quality standard is to define the said drinks, taking into account the traditional practices on which their reputation is based; whereas, moreover, the terms thus defined should be used only for drinks of the same quality as traditional drinks so as to prevent their being devalued; Whereas it is appropriate that an appropriate framewerok be created for aromatized drinks which are composed for the major part of wine or musts, while allowing for development and innovation as regards such drinks; whereas this objective can be achieved the more easily by creating three categories of drinks on the basis of their wine content, alcoholic strength and whether or not alcohol has been added to them; Whereas it is appropriate that Community rules should reserve, for certain territories, the use of geographical ascriptions referring thereto, provided that the stages of production during which the finished product acquires its characteristics and definitive properties are completed in the geographical area in question; Whereas the customary means of informing the consumer is to include certain information on the label; whereas the labelling of aromatized drinks is subject to the general rules laid down in Council Directive 79/112/EEC of 18 December 1978 on the approximation of the laws of the Member States relating to the labelling, presentation and advertising of foodstuffs for sale to the ultimate consumer (4), as last amended by Directive 89/395/EEC (5); whereas, in view of the nature of the drinks in question and so that the consumer may have fuller information, provisions additional to these general rules should be adopted; Whereas, in the mind of the consumer, the reputation of certain aromatized drinks is closely linked to a traditional origin; whereas, in order to ensure that the consumer is appropriately informed and to take account of these specific cases, it is appropriate to make it compulsory to indicate the origin in cases where the drink does not come from the traditional region of production; Whereas, in order to enable appropriate information to be given on the composition of the drink, certain labelling rules relating to the nature of the alcohol used should be adopted; Whereas Council Directive 80/778/EEC of 15 July 1980 relating to the quality of water intended for human consumption (6), as last amended by Directive 81/858/EEC (7), and Council Directive 80/777/EEC of 15 July 1980 on the approximation of the laws of the Member States relating to the exploitation and marketing of natural mineral waters (8), as last amended by Directive 85/7/EEC (9), lay down the characteristics of the water which may be used in foodstuffs; whereas reference should be made thereto; Whereas Council Directive 88/388/EEC of 22 June 1988 on the approximation of the laws of the Member States relating to flavourings for use in foodstuffs and to source materials for their production (10) puts forward definitions of various terms liable to be used in connection with flavouring; whereas the same terminology should be used in this Regulation; Whereas specific provisions should be adopted concerning description and presentation for imported aromatized drinks, bearing in mind the Community's commitmets in its relations with third countries; Whereas, in order to defend the reputation of Community aromatized drinks on the world market, the same rules should be extended to exported drinks, except where there are contrary provisions, bearing in mind traditional habits and practices; Whereas it is preferable to act by way of a Regulation in order to ensure the uniform and simultaneous implementation of the measures in question; Whereas, in order to simplify and expedite the procedure, the Commission should be instructed to adopt implementing measures of a technical nature; whereas, for this purpose, provision should be made for a procedure whereby the Member States and the Commission can cooperate closely within an Implementation Committee; Whereas transitional measures are necessary to facilitate the dangeover to the system intoduced by this Regulation, HAS ADOPTED THIS REGULATION: Article 1 This Regulation lays down the general rules on the definition, description and presentation of aromatized wines, aromatized wine-based drinks and aromatized wine-product cocktails. Article 2 1. For the purposes of this Regulation: (a) aromatized wine shall mean: a drink: - obtained from wines defined in points 12 to 18 of Annex I to Regulation (EEC) No 822/87 (11), as last amended by Regulation (EEC) No 1325/90 (12), with the exception of retsina table wine, and possibly with added grape must, grape must in fermentation and/or fresh grape must with fermentation arrested by the addition of alcohol, as defined by Community legislation, - to which alcohol has been added as defined in Article 3 (d), and - which has been flavoured with the aid of: - natural flavouring substances and/or natural flavouring preparations as defined in Article 1 (2) (b) (i) and (c) of Directive 88/388/EEC. Without prejudice to the more restrictive provisions in paragraph 2, the use of substances and preparations identical to natural substances and preparations, as defined in Article 1 (2) (b) (ii) of that Directive, may be authorized in certain cases and under certain conditions, in accordance with the procedure laid down in Article 14, and/or - aromatic herbs and/or spices and/or flavouring foodstuffs, - which has generally been sweetened and, subject to the exceptions provided for in paragraph 2, has possibly been coloured with caramel, - which has a minimum actual alcoholic strength by volume of 14,5 % vol or more and a maximum actual alcoholic strength by volume of less than 22 % vol and a minimum total alcoholic strength by volume of 17,5 % vol or more; however, for those products which, pursuant to paragraph 5, bear the description 'dry' or 'extra dry', the minimum total alcoholic strength by volume shall be set at 16 % vol and 15 % vol respectively. The wine used in the preparation of an aromatized wine must, before enrichment, be present in the finished product in a proportion of not less than 75 %. Without prejudice to the provisions of Article 5, the minimum natural alcoholic strength by volum of the products used shall be that provided for by Article 18 (1) of Regulation (EEC) No 822/87. The description 'aromatized wine' may be replaced by 'wine-based aperitif'. The use of the term 'aperitif' in this connection is without prejudice to the use of the term to define products which do not fall within the scope of this Regulation; (b) aromatized wine-based drink shall mean: a drink - obtained from wines defined in points 11 to 13 and 15 to 18 of Annex I to Regulation (EEC) No 822/87, with the exception of wines produced with the addition of alcohol and retsina table wine, and possibly with added grape must and/or partially fermented grape must, - which has been flavoured with the aid of: - natural flavouring substances and/or natural flavouring preparations and/or substances or preparations identical thereto as defined in Article 1 (2) (b) (i) and (ii) and (c) of Directive 88/388/EEC; the use of artificial substances as defined in Article 1 (2) (b) (iii) of that Directive may be authorized in certain cases and under certain conditions, in accordance with the procedure laid down in Article 14, and/or - aromatic herbs and/or spices and/or flavouring foodstuffs, - which has possibly been sweetened, - to which no alcohol has been added, subject to the exceptions referred to in the product definition given in this Regulation or decided upon in accordance with the procedure laid down in Article 14, - which has an actual alcoholic strength by volume of 7 % vol or more and less than 14,5 % vol. The wines used in the preparation of an aromatized wine-based drink must be present in the finished product in a proportion of not less than 50 %. Without prejudice to Article 5, the minimum natural alcoholic strength by volume of the products used shall be that provided for in Article 18 (1) of Regulation (EEC) No 822/87; (c) aromatized wine-product cocktail shall mean a drink: - obtained from wine and/or grape must: - which has been flavoured with the aid of: - natural flavouring substances and/or natural flavouring preparations and/or substances or preparations identical thereto as defined in Article 1 (2) (b) (i), (ii) and (c) of Directive 88/388/EEC; the use of artificial substances as defined in Article 1 (2) (b) (iii) of that Directive may be authorized in certain cases and under certain conditions, in accordance with the procedure laid down in Article 14, and/or aromatic herbs and/or spices and/or flavouring foodstuffs, - has has possibly been sweetened and possibly been coloured, - to which no alcohol has been added, - which has an actual alcoholic strength by volume of 7 % vol. The wine and/or grape must used in the preparation of an aromatized wine-product cocktail must be present in the finished product in a proportion of not less than 50 %. Without prejudice to Article 5, the minimum natural alcoholic strength by volume of the products used shall be that provided for in Article 18 (1) of Regulation (EEC) No 822/87. Specific descriptions may be decided upon in accordance with the procedure laid down in Articlr 13. The use of the term 'cocktail' in this connection shall be without prejudice to its use to define products which do not fall within the scope of this Regulation. 2. Definition of the various categories of aromatized wine the description of which may replace 'aromatized wine': (a) Vermouth: aromatized wine which has been prepared from wine as referred to in paragraph 1 (a), the characteristic taste of which is obtained by the use of appropriate derived substances, in particular of the Artemisia species, which must always be used; this drink may be sweetened only by means of caramelized sugar, sucrose, grape must, rectified concentrated grape must and concentrated grape must. (b) Bitter aromatized wined: aromatized wine with a characteristic bitter flavour. The description 'bitter aormatized wine' shall be followed by the name of the main bitter-flavouring substance, without prejudice to Article 8 (3). The following expressions, or equivalent expressions in other official languages of the Communities, may be used to supplement or replace this description: - 'Quinquina wine', where the main flavouring is natural quinine flavouring, - 'Bitter vino', where the main flavouring is natural gentian flavouring and the drink has been coloured with authorized yellow and/or red colouring matter; the use of the word 'bitter' in this connection shall be without prejudice to its use to define products which do not fall within the scope of this Regulation, - 'Americano', where the flavouring is due to the presence of natural flavouring substances derived from wormwood and gentian and the drink has been coloured with authorized yellow and/or red colouring matter. (c) Egg-based aromatized wine: Aromatized wine to which good-quality egg yolk or contracts thereof have been added and which has a sugar content expressed in terms of invert sugar of more than 200 grams and a minimum egg yolk content of 10 grams per litre of finished product. The term 'cremovo' may accompany the term 'egg-based aromatized wine' where such wine contains Marsala wine in a proportion of not less than 80 %. The term 'cremovo zabaione' may accompany the term 'egg-based aromatized wine' where such wine contains Marsala wine in a proportion of not less than 80 % and has an egg yolk content of not less than 60 grams per litre. 3. Definitions of the various categories of aromatized wine-based drinks the description of which may: - replace the description 'aromatized wine-based drink' in the Member State of production, - be used to supplement 'aromatized wine-based drink' in the other Member States: (a) Sangria: a drink obtained from wine, aromatized with the addition of natural citrus-fruit extracts or essences, with or without the juice of such fruit and with the possible addition of spices, sweetened and with CO2 added, having an acquired alcoholic strength by volume of less than 12 % vol. The drink may contain solid particles of citrus-fruit pulp or peel and its colour must come exclusively from the raw materials used. The description 'Sangria' must be accompanied by the words 'produced in . . .' followed by the name of the Member State of production or of a more restricted region except where the product is produced in Spain or Portugal. The description 'Sangria' may replace the description 'aromatized wine-based drink' only where the drink is manufactured in Spain or Portugal; (b) Clarea: a drink obtained from white wine under the same conditions as in (a). The description 'Clarea' must be accompanied by the words 'produced in . . .' followed by the name of the Member State of production or of a more restricted region except where the product is produced in Spain. The description 'Clarea' may replace the description 'aromatized wine-based drink' only where the drink is manufactured in Spain; (c) Zurra: a drink obtained by adding brandy or wine spirits as defined in Regulation (EEC) No 1576/89 (13) to the drinks defined in (a) and (b), possibly with the addition of pieces of fruit. The actual alcoholic strength by volume must be 9 % vol or more and less than 14 % vol; (d) Bitter soda: an aromatized drink obtained from bitter vino the content of which in the finished product must not be less than 50 % by volume, with added CO2 or carbonated water and possibly the same colourants as bitter vino. The actual alcoholic strength by volume must be 8 % vol or more and less than 10,5 % vol. The use of the word 'bitter' in this connection shall be without prejudice to its use to define products which do not fall within the scope of this Regulation; (e) Kalte Ente: an aromatized wine-based drink obtained by mixing wine, semi-sparkling wine or semi-sparkling wine with added CO2 with sparkling wine or sparkling wine with added CO2, and adding natural lemon substances or extracts thereof, the taste of which must be predominant. The finished product must contain not less than 25 % by volume of the sparkling wine or sparkling with with added CO2; (f) Gluehwein: an aromatized drink obtained exclusively from red or white wine and sugar, flavoured mainly with cinnamon and cloves. Where it has been prepared from white wine, the sales description 'Gluehwein' must be supplemented by the words 'white wine'; (g) Maiwein: an aromatized drink obtained from wine with added asperula odorata plants or extracts thereof so as to ensure a predominant taste of asperula odorata; (h) Maitrank: an aromatized drink obtained from dry white wine in which asperula odorata plants have been macerated or to which extracts of asperula odorata have been added, with the addition of oranges and/or other fruits, possibly in the form of juice, concentrated or extracts, and with maximum 5 % sugar sweetening; (i) Other definitions: other definitions shall be adopted in accordance with the procedure laid down in Article 13. 4. Definition of the categories of aromatized wine-product cocktails the description of which may: - replace the description 'aromatized wine-product cocktail' in the State of production, - be used to supplement 'aromatized wine-product cocktail' in the other Member States; (a) Wine-based cocktail: an aromatized drink in which: - the proportion of concentrated grape must does not exceed 10 % of the total volume of the finished product, - the sugar content, expressed as invert sugar, is less than 80 grams per litre; (b) Aromatized semi-sparkling grape-based cocktail: a drink: - prepared exclusively from grape must, - the actual alcoholic strength by volume of which is less than 4 % vol, - containing carbon dioxide obtained exclusively from fermentation of the products used; (c) Other definitions: other definitions shall be adopted in accordance with the procedure laid down in Article 13. 5. The descriptions referred to in paragraphs 1 (a) and (b), 2 and 3 may also include the following particulars, with the sugar content indicated in each respective subparagraph being expressed as invert sugar: (a) 'extra-dry': in the case of products with a sugar content of less than 80 grams per litre; (b) 'dry': in the case of products with a sugar content of less than 50 grams per litre; (c) 'semi-dry': in the case of products with a sugar content of between 50 and 90 grams per litre; (d) 'semi-sweet': in the case of products with a sugar content of between 90 and 130 grams per litre; (e) 'sweet': in the case of products with a sugar content of more than 130 grams per litre. The terms 'semi-sweet' and 'sweet' may be replaced by an indication of the sugar content, expressed in grams of invert sugar per litre. 6. Where the sales description of aromatized wine-based drinks includes the term 'sparkling', the quantity of sparkling wine used must be not less than 95 %. 7. Detailed rules for the application of this Article shall be adopted in accordance with the procedures laid down in Article 14. Article 3 Subsidiary definitions For the purposes of this Regulation: (a) 'sweetening' shall mean: using one or more of the following products in the preparation of aromatized wines, aromatized wine-based drinks and aromatized wine-product cocktails: semi-white sugar, white sugar, refined white sugar, dextrose, fructose, glucose syrup, liquid sugar, invert liquid sugar, invert sugar syrup, rectified concentrated grape must, concentrated grape must, fresh grape must, burned sugar, honey, carob syrup, or other natural carbohydrate substances having a similar effect to the above products. 'Burned sugar' means the product obtained exclusively from the controlled heating of sucrose without bases, mineral acids or other chemical additives; (b) 'flavouring' shall mean: using one or more of the flavourings defined in Article 1 (2) (a) of Directive 88/388/EEC and/or aromatic herbs and/or spices and/or flavouring foodstuffs in the preparation of aromatized wines, aromatized wine-based drinks and aromatized wine-product cocktails. Addition of such substances confers on the final product organoleptic characteristics other than those of wine; (c) 'colouring' shall mean: using one or more colorants in the preparation of aromatized wines or aromatized wine-product cocktails; (d) 'adding alcohol' shall mean: using one or more of the following products in the preparation of aromatized wines and, where appropriate, aromatized wine-based drinks: - ethyl alcohol of viticultural origin, - wine alcohol or dried grape alcohol, - ethyl alcohol of agricultural origin, - wine distillate or dried grape distillate, - distillate of agricultural origin, - wine spirit or grape-marc spirit, - dried grape spirit, which comply with the characteristics laid down by Community provisions, in particular, the characteristics of ethyl alcohol must comply with those set out in Annex I; (e) 'actual alcoholic strength by volume' shall mean: the number of volumes of pure alcohol at 20 ° C contained in 100 volumes of the product at the same temperature; (f) 'potential alcoholic strength by volume' shall mean: the number of volumes of pure alcohol at 20 °C which would be produced by total fermentation of the sugar contained in 100 volumes of the product at the same temperature; (g) total alcoholic strength by volume' shall mean: the sum of the actual and potential alcoholic strengths by volume; (h) 'natural alcoholic strength by volume' shall mean: the total alcoholic strength by volume of the product before any enrichment. Article 4 1. For the drinks referred to in this Regulation the list of authorized food additives, the directions for their use and the products concerned shall be determined in accordance with the procedure laid down in Directive 89/107/EEC (14). 2. For the preparation of these drinks, the addition of water, possibly distilled or demineralized, shall be authorized provided that the quality of the water conforms to the national provisions adopted pursuant to Directives 90/777/EEC and 80/778/EEC and that the water added does not change the nature of the drink. 3. Ethyl alcohol used to dilute or dissolve colorants, flavourings or any other authorized additives used in the preparation of the said aromatized products must be of agricultural origin and be used in the dose strictly necessary to dilute or dissolve colorants, flavourings or any other authorized additive. 4. Detailed rules, including the methods to be used for analysing the products covered by this Regulation, shall be adopted in accordance with the procedure laid down in Article 13. Article 5 1. The oenological processes and practices authorized for wines and musts shall be as laid down by Regulation (EEC) No 822/87. 2. Processes for finished products and raw materials other than those referred to in paragraph 1 may be determined in accordance with the procedure laid down in Article 14. Article 6 1. The use of the descriptions referred to in Article 2 and in this Article shall be restricted to the drinks defined therein, account being taken of the requirements laid down in Articles 2 and 4. The descriptions in question must be used to describe the said drinks in the Community. Drinks which do not meet the requirements laid down for the drinks defined in Article 2 may not bear the descriptions assigned to the latter therein. 2. (a) The geographical designations listed in Annex II may replace the descriptions referred to in paragraph 1 or supplement them, forming composite descriptions. (b) These geographical designations shall be reserved for drinks in respect of which the production stage during which they acquired their character and definitive qualities took place in the geographical area indicated, provided that the consumer is not misled as to the raw material used. 3. The sales descriptions referred to in paragraph 1 may not be supplemented by geographical ascriptions allowed for wine products. 4. Member States may apply specific national rules on production, movement within a Member State, description and presentation of the drinks referred to in Annex II manufactured within their territories, in so far as such rules are compatible with Community law. Article 7 1. The sales description of aromatized drinks containing wine products and flavourings and with a minimum alcohol strength by volume of 1,2 % vol which do not comply with this Regulation shall contain no reference to wine-sector products. 2. Aromatized drinks which do not comply with this Regulation may not be marketed for human consumption by associating words or phrases such as 'like', 'type', 'style', 'make', 'flavour' or any other similar indications with any of the descriptions mentioned in this Regulation. 3. At the latest six months following the entry into force of this Regulation, the Commission shall present to the Council an appropriate proposal concerning aromatized drinks which contain wine-sector products, are obtained by adding alcohol and which are not covered by this Regulation. Use of the words used to describe drinks known as 'wine cooler' shall be authorized for such drinks until the Council has taken a decision on the aforementioned proposal. Article 8 1. In addition to complying with national rules adopted in accordance with Directive 79/112/EEC, the labelling, presentation and advertising of the drinks referred to in Article 2 shall comply with this Article. 2. The sales description of the products referred to in Article 2 shall be one of the descriptions to be used exclusively for such products under Article 6. 3. The descriptions referred to in Article 2 may be supplemented by a reference to the main flavouring used. 4. Where the alcohol used in the manufacture of the drinks covered by this Regulations comes from one sole raw material (for example, solely wine alcohol, molasses alcohol or grain alcohol), the nature of the alcohol may be indicated on the label. Should the alcohol come from several raw materials, no special indication relating to the nature of the alcohol shall appear on the label. Ethyl alcohol used in the preparation of drinks covered by this Regulation to dilute or dissolve colorants, flavourings or any other authorized additives shall not be regarded as an ingredient. 5. The geographical designations listed in Annex II may not be translated. 6. The particulars provided for in this Regulation shall be given in one or more official languages of the Community in such a way that the final consumer can readily understand each item, unless purchasers are provided with the information by other means. 7. In the case of drinks originating in third countries, use of an official language of the third country in which the product has been made shall be authorized if the particulars provided for in this Regulation are also given in an official language of the Community in such a way that the final consumer can readily understand each item. 8. Without prejudice to Article 11, in the case of drinks originating in the Community and intended for export, the particulars provided for in this Regulation may be repeated in another language; this does not apply to the designations referred to in paragraph 5. 9. In the case of the drinks referred to in Article 2, the following may be determined in accordance with the procedure laid down in Article 13: (a) the special provisions governing the use of terms referring to a certain property of the product, such as its history or the method by which it is prepared; (b) the rules governing the labelling of products in containers not intended for the final consumer. Article 9 1. Member States shall take the measures necessary to ensure that Community provisions relating to aromatized wines, aromatized wine-based drinks and aromatized wine-product cocktails are complied with. They shall appoint one or more agencies to monitor compliance with these provisions. In the case of the drinks listed in Annex II, it may be decided in accordance with the procedure laid down in Article 13 that such supervision and protection shall be effected, for the purposes of movement within the Community, by means of commercial documents verified by the administration and by the keeping of appropriate registers. 2. For drinks listed in Annex II which are exported, a system of authentication documents to eliminate fraudulent practices and counterfeits may be established in accordance with the procedure laid down in Article 13. If the system referred to in the first subparagraph is not introduced, the Member States shall implement their own authentication systems, provided that these comply with Community rules. 3. The Council, acting by a qualified majority on a proposal from the Commission, shall adopt the necessary measures for the uniform application of Communitys provisions in the aromatized wines, aromatized wine-based drinks and aromatized wine-product cocktails sector, particularly with regard to controls and relations between the competent bodies of the Member States. 4. Member States and the Commission shall communicate to each order the information necessary for implementing this Regulation. Detailed rules for the communication and dissemination of such information shall be adopted in accordance with the procedure laid down in Article 13. Article 10 In order to be marketed for human consumption within the Community, imported drinks defined by this Regulation and bearing a geographical ascription may, subject to reciprocal arrangements, qualify for the supervision and protection referred to in the second subparagraph of Article 9 (1). The first subparagraph shall be implemented by agreements to be negotiated and concluded with the third countries concerned under the procedure laid down in Article 113 of the Treaty. The implementing rules and the list of products referred to in the first subparagraph shall be adopted in accordance with the procedure laid down in Article 14. Article 11 Other than in the case of exceptions to be decided in accordance with the procedure laid down in Article 13, aromatized wines, aromatized wine-based drinks and aromatized wine-product cocktails intended for export must comply with the provisions of this Regulation. Article 12 1. An Implementation Committee for the drinks covered by this Regulation, hereinafter referred to as the 'Committee', shall be set up, consisting of representatives of the Member States and chaired by a representative of the Commission. 2. Within the Committee the votes of Member States shall be weighted in accordance with Article 148 (2) of the Treaty. The chairman shall not vote. Article 13 1. Where the procedure laid down in this Article is to be followed, the chairman shall refer the matter to the Committee either on his own initiative or at the request of the representative of a Member State. 2. The representative of the Commission shall submit a draft of the measures to be adopted. The Committee shall deliver its opinion on the draft within a time limit which the chairman may lay down according to the urgency of the questions submitted for consideration. An opinion shall be adopted by a majority of 54 votes. The votes of the Member States shall be weighted in accordance with Article 148 (2) of the Treaty. The chairman shall not vote. 3. The Commission shall adopt measures which shall apply immediately. However, if these measures are not in accordance with the opinion of the Committee, they shall forthwith be communicated by the Commission to the Council. In that event, the Commission may defer application of the measures for one month from the date of communication. The Council, acting by a qualified majority, may take a different decision within one month. Article 14 1. Where the procedure laid down in this Article is to be followed, the chairman shall refer the matter to the Committee either on his own initiative or at the request of the representative of a Member State. 2. The representative of the Commission shall submit to the Committee a draft of the measures to be taken. The Committee shall deliver its opinion on the draft within a time limit which the chairman may lay down according to the urgency of the matter. The opinion shall be delivered by the majority laid down in Article 148 (2) of the Treaty in the case of decisions which the Council is required to adopt on a proposal from the Commission. The votes of the representatives of the Member States within the Committee shall be weighted in the manner set out in that Article. The chairman shall not vote. 3. (a) The Commission shall adopt the measures envisaged if they are in accordance with the opinion of the Committee. (b) If the measures envisaged are not in accordance with the opinion of the Committee, or if no opinion is delivered, the Commission shall without delay submit to the Council a proposal relating to the measures to be taken. The Council shall act by a qualified majority. If, on the expiry of three months as from the date of referral to the Council, the Council has not acted, the proposed measures shall be adopted by the Commission. Article 15 The Committee may consider any other question referred to it by its chairman, either on his own initiative or at the request of the representative of a Member State. Article 16 1. In order to facilitate the changeover from the present arrangements to those introduced by this Regulation, transitional measures shall be adopted in accordance with the procedure laid down in Article 13. 2. Such transitional measures shall be applicable for not more than two years from the date of implementation of this Regulation. Article 17 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 17 December 1991 with the exception of Articles 12 to 15, which shall apply as from the entry into force of this Regulation. However, drinks produced and labelled before that date may be disposed of until stocks run out. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 10 June 1991. For the Council The President J.-C. JUNCKER (1) OJ No C 269, 25. 10. 1986, p. 15. (2) OJ No C 127, 14. 5. 1984, p. 185 and OJ No C 129, 20. 5. 1991. (3) OJ No C 124, 9. 5. 1983, p. 16. (4) OJ No L 33, 8. 2. 1979, p. 1. (5) OJ No L 186, 30. 6. 1989, p. 17. (6) OJ No L 229, 30. 8. 1980, p. 11. (7) OJ No L 319, 7. 11. 1981, p. 19. (8) OJ No L 229, 30. 8. 1980, p. 1. (9) OJ No L 2, 3. 1. 1985, p. 22. (10) OJ No L 184, 15. 7. 1988, p. 61. (11) OJ No L 84, 27. 3. 1987, p. 1. (12) OJ No L 132, 23. 5. 1990, p. 19. (13) OJ No L 160, 12. 6. 1989, p. 1. (14) OJ No L 40, 11. 2. 1989, p. 27. ANNEX I Characteristics of ethyl alcohol as referred to in Article 3 (d) 1. Organoleptic characteristics: No detectable taste other than that of the raw material 2. Minimum alcoholic strength by volume: 96,0 % vol 3. Maximum level of residues - Total acidity expressed in g of acetic acid per hl of alcohol at 100 % vol: 1,5 - Esters expressed in g of ethyl acetate per hl of alcohol at 100 % vol: 1,3 - Aledhydes expressed in g of acetaldehyde per hl of alcohol at 100 % vol: 0,5 - Higher alcohols expressed in g of methyl-2 propanol-1 per hl of alcohol at 100 % vol: 0,5 - Methanol expressed in g per hl of alcohol at 100 %- vol: 50 - Dry extract expressed in g per hl of alcohol at 100 % vol: 1,5 - Volatile bases containing nitrogen expressed in g of nitrogen per hl of alcohol at 100 % vol: 0,1 - Furfural: Not detectable ANNEX II Aromatized drinks based on wine products geographical designations referred to in Article 6 (2) Nuernberger Gluehwein Vermouth de ChambÃ ©ry Vermouth di Torino